Bleckley, Justice.
1. There was neither warranty nor fraud. The guardian sold what his wards had. He did not attempt to convey otherwise than as his office authorized him. The deed on its face undertook to convey no larger estate than he and his wards held and possessed. As they held and possessed the premises, so was the purchaser to hold and possess this, *595in effect, the .deed says. And such is the general range and limit of sales by guardians. If there is due leave from the ordinary to sell, and no fraud nor misrepresentation, the maxim which the purchaser has to face is, oavéat emptor.
2. The purchaser cannot complain of defective title, under the evidence in the record ; but if he could, it is only the land that the judgment of foreclosure will affect. Surely land, whether the title is good or bad, ought to be subject to its own purchase money. If the land is Byrd’s by his purchase from the guardian, he ought to pay for it; and if it is not Ids, but belongs to some one else, as he alleges, there being, as he avers, a better title than his own outstanding, he will not be injured by the foreclosure of the mortgage, and the sale of the land to satisfy it. How will it hurt him to sell some other person’s land ?
3. As there was no evidence of concealment, misrepresentations or fraud of any kind, the evidence that Byrd knew, before he bought, of the pending suit and of the claim of homestead, and agreed to risk or buy subject to them, was not needed; but it was not open to the grounds of objection urged to its admission. It sets up nothing inconsistent with the note and mortgage, or with the deed. Its effect is, to show that Byrd bought with his eyes wide open, and that he was not blinded or misled by the guardian. It tends to evince the guardian’s good faith, and to show that Byrd moved with knowledge and with nerve. It goes to uphold all the writings, and not to vary, modify or impair them.
4. The verdict was sufficiently full and formal. The Code, in section 3968, directs what is to be done when a mortgagor sets up a defense and fails to sustain it. The rest is matter for the court in its judgment. We do not mean to say that the charge to the jury was correct; but the verdict Avas.
Judgment affirmed.